 USG ACOUSTICAL PRODUCTS1USG Acoustical Products CompanyandUnited Pa-perworkersInternationalUnion.,AFL-CIO,CLC andLocal No. 158.Case 18-CA-946530 September 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 30 October 1986 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The General Counsel filed exceptions and a sup-porting brief; the Respondent filed exceptions, asupportingbrief,and an answeringbrief, and theCharging Parties filed a brief in support of thejudge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommended Order.ORDERThe National LaborRelationsBoard adopts therecommendedOrderof the administrative lawjudge and ordersthat the Respondent,USGAcoustical Products Company, Cloquet,Minneso-ta, its officers, agents, successors,and assigns, shalltake the actionset forth in the Order.'The Board's established policy is notto overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd.188 F 2d 362(3d Cir. 1951)To the extent the Respondent has excepted to some of the judge's credi-bility findings,we have carefully examined the record and find no basisfor reversing the findings.We find itunnecessary to rely on thejudge's statement that some ofthe Respondent's changes in its manner of business operation,discussed insec. II,B,3 of his decision,have"little bearing" on the successorship issue,because we conclude that the evidenceas set forth by the judgesupportsa finding that the Respondent is a successoremployerFall River DyeingCorp. v. NLRB,482 U.S. 27 (1987)The GeneralCounsel excepts to the judge's failure to provide a visits-tonal clause in the remedy.We find a visitatorialclause is not warrantedin this caseEverett Rotenbeny, Esq.,for the General Counsel.Michael R. FlahertyandPaul K Whitsett, Esgx (Keck,Mahin & Cate),of Chicago, Illinois, for the Respond-ent.Melinda J. Branscomb, Esq.,of Nashville, Tennessee, forthe ChargingParties.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiscase was triedatDuluth,Minnesota,on 19-23 May 1986.The charge was filed' 21 November 19852 (amended 2December)and the complaint was issued2 April 1986.USG Acoustical Products Company (USG or theCompany), a wholly owned division of USG Corpora-tion (formerly U.S. Gypsum Company), operated sevenmanufacturing plants, all nonunion.On 9 August theCompany purchased its fourth ceiling tile plant, a unionplant in Cloquet, Minnesota, from Conwed Corporation.During the next 4 weeks it restaffed the facility, employ-ing its plant supervision entirely from former Conwedpersonnel,but its plant employees"from the communi-ty."About 5 or 6 September it resumed the productionof acoustical ceiling tile at the plant. On later learningthat between 60 and 70 percent of the production andmaintenance employees were former Conwed employeesrepresentedby the Union, USG's attorneydeclinedeither to grant or deny the Union's repeated requests forrecognition and bargaining.The primary issues are whether the Company, the Re-spondent, (a) took frivolous positions to overcome theUnion'smajority status and (b) as a successor toConwed,violated its obligation to recognize and bargainwith the Union, violating Section 8(a)(5) and (1) of theNationalLaborRelationsAct and necessitating a bar-gaining order.On the entire record, including my observation of thedemeanor of the witnesses,and after considering thebriefs filed by the General Counsel, the Company, andthe Union, I make the followingFINDINGS OF FACT1. JURISDICTIONThe Company,a Minnesota corporation,manufacturesacoustical tile at its facility in Cloquet, Minnesota, whereit annually ships goods valued over $50,000 directly out-side the State.The Companyadmits and I find that it isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act and that the Inter-national and Local(the Union)are labor organizationswithinthe meaningof Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Refusal to Recognize the Union1.Termination of plant employeesEffective 9 August USG purchased Conwed Corpora-tion'sCloquet ceiling tile facility, where the plant em-ployees had been represented by the Union since 1937(C.P. Exh. 3). Although USG retained most of the plantand office supervision and other salariedpersonnel, itdisowned any obligation under Conwed's collective-bar-gaining agreement and refusedthe Union's repeated re-quests that it retain the current work force (Tr. 125, 148,165-166; R. Exhs. 6 and 7). In a telephone conversation,about 8 August, USG Attorney John McDonald in-formed International Vice President EdwardWindorf'The charging parties are shown as amended at the trial.2All dates are in 1985 unless otherwise indicated.286 NLRB No. 2S-2227020001(00)(31-OCT-89-05:04:03)F0610 04/26/87 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthatUSG intended to "hire from the community" (Tr.166).Meanwhile on 2 August Conwed notified its bargain-ing unit employees by letter(G.C. Exh.7,C.P. Exh. 4)that it would cease operation on the 9 August closingdate for the purchase and that their employment wouldbe terminated on their"lastscheduled day worked,which will be no later than" that date.USG had purchased the entire"acoustical tilemanu-facturing plant."The purchase included the land andbuilding and all the ceiling tile machines,equipment, andtools.ItincludedConwed'strademarked ceiling tilebrand names and patents,licenses, and production proc-esses.The purchase also included Conwed's lists of em-ployees and ceiling tile customers, its accounts receiva-ble, contracts, and inventory, and its unfilled ceiling tileorders.It did not include equipment for the manufactureof blanket products("cellulose fibers,bonded fibers, andfabrics"),which provided work for about 140 of the 547bargaining unit employees(R.Exh.31). (Conwed re-tained and shipped this blanket products equipment to itsother plants.) It did, however, include "certain otherequipment for use in the manufacture of acoustical prod-ucts"from Conwed's plant in Ladysmith, Wisconsin, in-volving the work of about 12 employees. (R. Exhs. 1, 31,and 40; C.P. Exh. 5; Tr. 32-37, 117, 588.) (USG also pur-chased Conwed'sRed Wing,Minnesota mineral fiberplant,which is not involved in this proceeding.)2.The Union'smajority statusFor the next 3 weeks, beginning 12 August,USG con-tinued a part of the Conwed business by using a skeletoncrew of former Conwed salaried employees to do formerbargaining unit work of loading and shipping ceiling tilefrom the plant's inventory purchasedfrom Conwed (Tr.466, 588).It resumed the production of ceiling tile about5 or 6 September(Tr. 31, 124)with a new staff of em-ployees.By 3 September USG had hired a total of 222 employ-ees (excluding Eugene Polla, a new employee who quitthat same day, and Ralph Anderson,who the Companycontendswas hired as an hourly supervisor).USG'srecords(R. Exh. 16) show that155 of the222 employees(69.8 percent)were former Conwed bargaining unit em-ployees.(Threeof them were quality testers,who hadbeen included in the Conwed bargaining unit, but whoUSG contends should be excluded. The Company has in-cluded them in the calculations in its brief(at 60-63), theparties having stipulated at the trial that their status "isnot determinative of the outcome of this case" (Tr. 792).)USG continued to hire many of the former Conwedemployees until 18 September, when 172 of the 246newly hired employees (69.9 percent) were former bar-gaining unit employees.Between then and 26 September,however,USG hiredonly 2 former Conwed employeeswhile hiring 25 outside employees. Yet on 26 September,63.6 percent of the plant employees(173 of 272 on thepayroll)were former bargaining unit employees.On 9 October,when USG received the Union's thirdbargaining request and when USG admits that the plantwas fully staffed,181 of the 292 employees(61.98 per-cent of them) were former bargaining unit employees.3.The first bargaining requestsThe Union made an oral request to bargain about 8August,when Vice President Windorf requested in thetelephone conversation with USG Attorney McDonaldthat the Company employ the Conwed work force andbargain with the Union(Tr. 165).On 17 August the Union made the request in writing.Union Attorney Melinda Branscomb wrote the companypresident and McDonald, formally requesting that USGhire the current work force and recognize the Union,and offering to bargain.(R. Exh.6.)McDonald respond-ed by letter dated 30 August,the Friday before theLabor Day holiday-making Tuesday,3 September, thefirst likely date for the Union to receive the letter. By 3September,as the company records show,the Companyhad hired 222 employees,76 percent of the full comple-ment of 292 employees.Yet Attorney McDonald claimedin the letter (R. Exh.7) that"As of this date,only 25%of the projected total work force has been employed.Accordingly . . . your request appears to be premature."He failed to mention that the Company was resumingproduction that week.He also failed to give any later re-sponse to the bargaining request.4.Company attorney's discovery of union majoritySometime in September (he estimated about 3 or 4weeks later)Attorney McDonald telephoned USG VicePresidentWilliamMcManus"to inquire how the man-ning was going at Cloquet" (Tr. 173).He learned that amajority of the newly hired employees were former bar-gaining unit employees. The evidence does not revealwhether this telephone call occurred before or after 18September,when the Company had hired 69.9 percent ofits production and maintenance workers from the formerbargaining unit. As found,between that date and 26 Sep-tember USG hired only 2 former Conwed employeeswhile hiring 25 outside employees,reducing the percent-age to 63.6 percent.By the time the full complement of292 employees was hired, the percentage was reducedfurther to 61.98 percent.McDonald testified(Tr. 225)that yes,"somebody was keeping a tally of numbers,"but he did not reveal whether the person began doing sobefore or after McDonald discovered the Union's majori-ty status.AttorneyMcDonald claimed(Tr. 175) that when heaskedMcManus about"how many of these people inyour new work force came from the prior work force,"McManus answered that "out of the 280 to 300, we'vegot about 160 that came in one way or another from theConwed group."These figures are obviously inexact.The Company had already hired 168 former Conwedemployees on 16 September,2 days before it stoppedhiring a majority of the employees from the former bar-gaining unit.But there were then nowhere near 280 em-ployees on the payroll.On 16 September there wereonly 242 employees working in the plant,and the 280-300 range was not reached until 30 September,when theCompany hired 18 employees(10 outsiders and 8 formerConwed employees).AfterMcDonald gave these inexact figures,the com-pany counsel asked, "Did this occur over one telephone USG ACOUSTICAL PRODUCTS3conversation?"McDonald answered, "I think it mayhave been more than one." (Tr. 175.) He later revealedthat he and McManus endeavored to figure out someway of overcoming the Union's clear majority. After re-calling(Tr. 175) that he askedMcManus"to go back togetmorespecificnumbers,"McDonald testified oncross-examination(Tr. 225, 229-231):Q.When did [McManus] give you the numbersfor the first time?A. It seems to me that he and Iwent through thisexercise of thenumbersat the end of September.A. And it wasmy ideato look at 1 hese three dif-ferent assumptions, yes.A.The first assumption is that . . . the 140people who actually worked in the blanket depart-ment jobs for Conwed . . . are not part of this tally.. . . because [that] operation didn't get sold toUSG Acoustical, but instead got transferred [andwas] still with Conwed . .. .A. The secondassumptionwas that had Conwedgone through . . . a bumpingarrangement at thetime it eliminatedthe blanket operation, then . . . anumber of [the 140] would have bumped into otherjobs because there were a lot of senior people. Sothat if the plant were still owned by Conwed, andthe bumping had occurred, then the 1140 least seniorpeople on the Conwed payroll would have beeneliminatedwith no chance of re-employment. So as-sumption2was that you look at those 140 peoplehaving noopportunityto continue.A. . . . Assumptionnumber 3 was[to]act asthoughUSG Acoustical had bought the wholething, and the whole work force of Conwed shouldbe counted . . . to get 50 percent or not 50 percent.Q. . . . On the second assumption . . . ifConwed had gone through the bumping procedures,then the senior people would have rights to bumpinto other jobs.A. Right.Q. And that of those 140 who got hired, those in-dividuals should not be counted towards majority.A. There were about 40 of those people who gothired,and sincethey were people who had no ex-pectation under the successorship approach,no ex-pectation of continuing,thenwe hadconcernthatthey should not be counted as part of the mathemat-ics to determine the 50 percent.Q.And that would be if Conwed had gonethrough the bumping procedure.A. Right.Q. Conwed did not in fact go through the bump-ing procedure, did they?A. I believe they didn'tI don't know . . . I don'tknow.[Emphasisadded.]It is obvious that there was no bumping. Conwed termi-nated all the bargaining unit employees during the weekof 5 August; the contractual layoff and recallprovisionsdid not apply to bumping if the plantceased operating(G.C. Exh. 3 pp. 21-22; Tr. 512); and there were obvi-ously no remaining Conwed jobs at the plant for thesenior blanket employees to bump into.It is one thingfor the attorney to suggest such a bizarre legal theory,but quite another thing for him to feign ignorance of theobvious. (He did not appear, on thestand,to be entirelycandid.) The Company's trial counsel (McDonald's lawpartner) later admitted at the trial (Tr. 299) that the low-seniority employees were not bumped. I discredit Attor-ney McDonald's repeated claims that he did not knowthat "Conwed did not in fact go throughthe bumpingprocedure." I also discredithis claim(Tr. 236) that hedid not know whether any of the company plants haveunion contracts.5.Bargainingrequests after full complement hiredOn 9 October, when the Company admittedly hadhired a full complement of employees at the Cloquetplant, its attorney,McDonald, received the Union's 7October bargaining request. In the letter (R. Exh. 9)Union AttorneyBranscombstated "that the Union repre-sents a majority of your employeesin anappropriateunit," requesteda bargaining meeting,and stated, "TheUnion is prepared to demonstrate our majoritystatus."As found, Attorney McDonald was fully aware of theUnion's majority status. (The full complement of 292 em-ployees consisted of 111 outside employees and 181former Conwed bargaining unit employees-a 61.98 per-cent majority.) Yet, instead of recognizingand beginningto bargain with the Union, McDonald, on 18 October,wrote Attorney Branscomb a reply letter (R. Exh. 10),stating that "As previously indicated to you in my letterof August 30, 1985, we had no independent knowledgeof the Union'sclaimof majority status . . .and this isstill the case now that we are fully manned . . . .Pleaseadvise me specifically as to the basis for your [claim]."He concealed his personal knowledge of the Union's ma-jority.Attorney Branscomb renewed the bargaining requestin her 24 October reply to McDonald (R. Exh. 11). Sheexplained that the Union was basing its claim of majoritystatus on the fact that "USG is a successor employer thathas substantially continued" the Conwedbusiness enter-prise and that a majority of the USGemployees are"holdover employees" from the Conwed work force"that are members of, and represented by, the Union."She concluded:The Union is prepared to verify our majoritystatus if you are unable forsome reasonto confirmthat over half of your employees came from theprior bargainingunit.If this is the case,please con-tact United PaperworkersInternational Representa-tiveMarvin Finendale if you feel it necessary tohave the Union's majority status verified by areview of the appropriate information.AttorneyMcDonald responded by offering to meetwith Representative Finendale. But he had no reason formeeting to calculate the Union's majoritystatus.He ex- 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplained when testifying as a company witness at the trial(Tr. 247), "I had the list from Mr. McManus and we hadthe list from Conwed. I had no reason to believe that mylist"was different from the Union's list of formerConwed employees hired by USG. He clearly had a dif-ferent purpose for offering to meet.McDonald testified (Tr. 179) that in a discussion ofBranscomb's 24 October letter, Vice President McManus"told me a number of things . .. I should be aware ofaboutwhat was happening in Cloquet." McDonaldclaimed (Tr. 181, 799-800) that this information causedhim to have certain "concerns" about union representa-tion at the plant and that he wanted a "preliminary meet-ing"with Finendale to discuss his "concerns" so that"we could make our decision about whether we wouldindeed recognize the Union or not." Without indicatingthis purpose in the letter, McDonald wrote Finendale on30 October (R. Exh. 12) that Attorney Branscomb "hasrecently suggested that I write you about the Union'sclaim of majority status . . . . Please contact me as tothe basis of your claim. The Company will fulfill its legalobligations in this matter,but will insist on its full legalrights."6.Frivolous "concerns"Concern 1.Attorney McDonald testified (Tr. 179) thatin his discussion with Vice President McManus about theUnion's 24 October bargaining request, McManus "saidthat he had newspaper articles in which union represent-atives were being quoted as saying that they did not rep-resent a majority of people at the Cloquet plant."One of the clippings that McManus sent McDonald(R.Exh. 14) was a newspaper article dated 2 October,with the heading "Cloquet plant at full production forUSG." It stated in part:None of the nine USG Acoustical Productsplants is unionized, but the president of the unionthat represented workers under Conwed has said itwill try to organize USG employeesAnother clipping (R. Exh. 15) was an article dated 15October entitled "To Cloquet, workers seemed the onlylosers in Conwed deal." It stated in part:[Local President] Pelletier said none of the nineunion officers at the plant was rehired, and of the200 rehired workers, nearly 100 are salaried, non-union workers. Since fewer than 50 percent of theplant'sworkers are not [sic] former union workers,federal labor law allows USG not to recognize theIPU as the workers' bargaining agent.... Pelletier said the IPU is trying to reorganizethe plant.The Company had hired a full complement of 292 em-ployees, of whom 181 were former Conwed bargainingunit employees represented by the Union. McDonald ob-viously knew that the purported union figures quoted inthe second article were inaccurate and that the Uniondid in fact represent a clear majority. McDonald admit-ted on the stand (Tr. 211) that he would not think thenewspaper articles would be a sufficient basis for refus-ing recognition.Ifind that Attorney McDonald, being aware of theUnion's majority status, had no actual concern that theUnion might be a minorityunion.I find that he fabricat-ed this frivolous "concern" as a pretext for not recogniz-ing the Union.Concern 2.Attorney McDonald also testified (Tr. 179)thatMcManus "told me that it had been reported to himby local management that the union was engaging insome kind of organizing campaign. Employees werecoming and reporting to their supervisors that they werebeing approached to sign cards."This information obviously provided no reason forMcDonald to be concerned about recognizing a minorityunion.He knew that the Union already represented amajority of the bargaining unit employees at the plant.Whether the Union was seeking to increase its actual ma-jority could have no bearing on the Company's decisionto grant the Union recognition.Concern 3.McDonald further testified (Tr. 179) thatMcManus did not "have any numbers of how many,"but "A number of employees had indicated to their su-pervisors that they did not want to sign cards." He lateradmitted (Tr. 201) that "we're talking about a smallgroup of employees."As an experienced labor lawyer, McDonald undoubt-edly was aware that the opposition of a few employeescould not affect the employees' collective-bargainingrights. In fact, he admitted at the trial (Tr. 191) that hehad not come to the conclusion that the Company had agood-faith doubt that the Union represented a majorityat the plant. He also admitted (Tr. 190) never expressingsuch a doubt to the Union.Ifind that this purported "concern" is also frivolous.Concern4.This is AttorneyMcDonald's bizarretheory, referred to at the trial (Tr. 632) as the "construc-tive bumpee"issue.The theory is that Conwed had transferred the blanketproducts operation, eliminating about 140 jobs from theplant; that employees performing the 140 jobs had se-niority in the bargaining unit; that if there had been nosale of the plant, the senior blanket products employeeswould have exercised their seniority and bumped lesssenior employees from the remaining ceiling tile oper-ation; that the 140 low-seniority employees (in both theceiling tile and blanket products operations) would haveno "reasonable likelihood" (Tr. 635) of being reemployedby Conwed at the plant; and that those who were hiredby USG should be considered new employees and notformer employees in the successorship calculations. Ofcourse, all the 547 ceiling tile and blanket products em-ployees, being terminated during the week of 5 Augustbecause of the 9 August sale, had their Conwed jobseliminated.None of them had any expectation of con-tinuing to work in the plant for Conwed, or being reem-ployed by Conwed to work there. Many of the low-se-niority employees, as well as senior employees, did havean expectation of being hired by USG, which hired 44 ofthem (R. Exh. 44). USG ACOUSTICAL PRODUCTS5Attorney McDonald's alternative theory for reducingor eliminating the Union's majority representation at therestaffed plant is asserted in the Company's brief (at 55)as follows:The former Conwed employees hired by USGwho had worked in the blanket products depart-ment had no reasonable expectations of reemploy-ment at the Cloquet plant; indeed, their jobs hadbeenpermanently eliminatedwhen the blanket prod-ucts operations were transferred to other Conwedfacilities.The former blanket products employees,therefore, cannot be included in any calculation ofthe Union's majoritystatus.But like theceiling tileemployees, these 140 blanketproducts employees were in thebargainingunit repre-sented by the Union before Conwed sold the plant,elimi-nating all the Conwed bargaining unit jobs; some of themhad frequently worked in the ceiling tile departments, ex-ercising their seniority in slack periods (Tr. 429-431);and many of them did have expectations of being reem-ployed at the Cloquet plant by USG, which hired 37 ofthem (R. Exh. 16).I find that this purported "concern," based on either ofAttorney McDonald's theories, is likewise frivolous.7.No company position on union recognitionWhen Attorney McDonald and Representative Finen-dale conferred over the telephone the second week inNovemberabout a meetingto discussunion recognition,McDonald made it clear that he was seeking only a"preliminary"meeting todiscuss his "concerns."AsMcDonald recalls, "I told him that there were a numberof questions that the company felt neededto be an-swered before we could makea decisionabout whetherwe were obligated to recognize the union or not in Clo-quet" (Tr. 180).On 14 November Attorney Branscomb telephonedMcDonald and inquired about the purpose of McDon-ald's upcoming meeting with Finendale. As she crediblytestified (Tr. 799),McDonald "responded that the pur-pose of themeeting wasnot to seek to verify whetherthe Union had majoritystatus asI had suggested was thepurpose, but rather he wanted to meet with Mr. Finen-dale because he had several concerns about union repre-sentation at the plant." McDonald admits (Tr. 182, 241)that Branscomb "said that she had no objection to mymeeting with Mr. Finendale to make a head count," butitwas not appropriate for McDonald to setup a meetingwith Finendale to discuss the legal subjects McDonaldwas mentioning. (The meeting was canceled.) Later inthis telephone conversation Branscomb told McDonaldthat she had not heard anything in the conversation withhim that would be grounds for the Company to deny theUnion recognition (Tr. 240). She offered to meet andshow McDonald the seniority lists to prove that a major-ity of the new employees were from the old work force,but he responded that if they were just doing a headcount, "I can do it in my office just as well as you coulddo it" (Tr. 224).Attorney McDonald recalls (Tr. 183) that at one pointin the conversation Attorney Branscomb "asked me,well, are you refusing to bargain? Are you saying thatthere is a good faith doubt here, and I said, I'm notsaying there is a good faith doubt, and I'm not sayingthere isn't. I'm saying we're not at that point yet. I wantto get these preliminary things settled so I can tell youwhether we will recognize the union or not " He latertestified (Tr. 248):Q.When did you come to a conclusion aboutwhether USG is obligated to bargain with the unionor not?A. I never didBranscomb credibly testified (Tr. 807) that after McDon-ald stated he "really would like to get theseconcernsworked out first" before he could determine whether theCompany would recognize the Union,I said,"Well,Mr. McDonald, it is now November.We . . . first demanded recognition in August.[Four]months islong enough for this uncertainty totake place. I really don't see any point in delayingany longer."And he said, "Well, we just really are con-cerned."I said, "Well, Mr. McDonald, you are giving meno other choice. If you can't have any more specificresponsethan that,I am goingto be forced to filecharges with the Labor Board."And he said, "Well, do whatever you need to doto represent your client. Do whatever you have todo, but that is the best I can do at this time."McDonald alsorecalls(Tr. 240) that Branscomb threat-ened to go to the Labor Board to get this matter re-solved because "Iwasn'twilling at that point to committo recognition." A week later the charge was filed.8.The parties' contentionsThe General Counsel contends in her brief (at 16) thatthe Company's failure to respond to the Union's demandfor recognition constituted a rejection of the demand andthat the Company refused to bargain with the Union.The Union's brief asserts (at 25) that the Company's"constructive bumpee"argument,"pretending" that the44 bumpees should not be counted as former Conwedemployeesto defeatthe unionmajority, is "specious." Italso arguesthat the newspaper articles, the Union's pass-ing out cards, and the opposition of a few employees(Attorney McDonald's other purported "concerns") didnot justify the Company's refusal to bargain, and that"USG had alegal obligationlong before" McDonald'sand Branscomb's14November telephone conversation"to recognize and bargainwith the Union."The Company contendsin itsbrief (at 37) that it hasnever refused to bargain with the Union. It argues (at 38)thatUnionAttorneyBranscomb advisedAttorneyMcDonald that he could contact Representative Finen-dale "for information clarifying the Union's majoritystatus," but "reneged on this agreement to meet and dis- 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcuss the issuesbearing on the Union's majoritystatus."To the contrary I find that Branscomb authorizedMcDonald to meet with Finendale if "necessary to havethe Union's majority status verified by a review of theappropriate information"-not to discussMcDonald'sfrivolous "concerns".The Companyalso argues in itsbrief (at 39-40) that"although the Company declined to take a definitive po-sition concerningunion recognition until after it had re-solved the majority statusissues [referringtoAttorneyMcDonald's frivolous "concerns"], it has made everyeffort to meet with the Union to resolve this issue." Itadds (at 40-42):The Company was fully justified in requesting aresolution of the majoritystatus issuebefore bar-gaining with the Union. The unresolved unit deter-mination issues,the elimination of 140 jobs in theblanket products operation [found to be a frivolous"concern"], the Union's abortive attempt to orga-nize the USG work force [another of McDonald'sfrivolous "concerns," fabricated over 3 weeks afterthe Union's 7 October bargaining request, when theplantwas "fully manned"], the conduct of unionrepresentativeswhichwas inconsistentwith itsclaim of majority status [referring to McDonald'sfrivolous "concern" about the statements in newspa-per articles], and the opposition of [a small groupof]USG employees to union representation [also afrivolous "concern"] cast a cloud over the Union'sclaim of majority status.The Company has made every reasonable efforttomeet and confer with the Union concerning itsmajority status, but the Union has refused to coop-erate. It would be contrary to the purpose of theAct, under these circumstances, to hold that theCompany has refused to bargain, where the Union,not the Company, broke off discussion between theparties.9.Concluding findings on refusal to bargainAs found, Company Attorney McDonald discoveredsome timein September that USG's local management atthe Cloquet ceiling tile plant had restaffed the plant witha substantial majority of production and maintenance em-ployees from the terminated Conwed bargainingunit em-ployees represented by the Union.In an"exercise in thenumbers"with USG Vice President McManus, he andMcManus endeavored to figure out some way to over-come the Union's majority status. McDonaldsuggestedthe bizarre "constructive bumpee" and an alternativetheory as a plausible pretext to exclude some of theformer Conwed employees from the calculation of ma-jority status. Later, after receiving two additional unionrequests for recognition and bargaining, McDonald fabri-cated three other frivolous "concerns" about recognizingthe Union. Knowing that the Union represented a clearmajority of the bargaining unit employees, he refused togo to a "head count" with the Union to calculate thepercentage of Conwed "holdovers" employed at theplant.He insistedon getting "these preliminary things[his frivolous "concerns"] settled" before he would de-termine whether the Company would grant or reject theUnion's requestsfor recognition and bargaining. He con-tended that he never reached a conclusion whether USGwas obligated to bargain with the Union.Ifind that Attorney McDonald wasusing hispurport-ed "concerns"in a bad-faith effort to delay and avoidrecognition of the Union. I agree with the GeneralCounsel that the Company's failure to respond to theUnion's demands for recognition constituted a rejection,and Ifind that the Company refused to bargain with theUnion.B. Successorship1.Belated defenseThroughout the 3-1/2 months that the Union wasseeking recognition before filing the charge, CompanyAttorney McDonald expressed no doubt that USG's pur-chase and operation of the Cloquet ceiling tile plant wasa continuation of the employing enterprise. About 8August he told International Vice President Windorf thatUSG intended to "hire from the community"-not thatUSG intended to change the nature and character of theplant.On 30 August, when McDonald responded toUnion Attorney Branscomb's written request for recog-nition, he stated that her "request appears to be prema-ture"-nothing about a new and different enterprise. On18 October (about 2 weeks after USG was operating theplant with a full complement of employees), McDonaldanswered Branscomb's second written bargaining requestwithout mentioning any change in the nature or charac-ter of the enterprise. He instead asserted the lack of anyindependent knowledge of the Union's claim of majoritystatus and invited her to please advise him specifically ofthe basis of her claim.In reply to McDonald's 18 October letter, AttorneyBranscomb specifically referred to successorship by ex-plaining that the Union was basing its claim of majoritystatus on the fact that "USG is a successor employer thathas substantially continued" the Conwed business enter-prisewith a majority of its employees being holdoversfrom the Conwed work force. McDonald still confinedhis response to the union majorityissue.In his 30 Octo-ber letter to Representative Finendale he stated thatBranscomb "has recently suggested that I write youabout the Union's claim of majority status . . . . Pleasecontact me as to the basis of your claim."Finally, in Attorney McDonald's telephone conversa-tionswith Finendale and Branscomb before the unionchargewas filed, he expressed frivolous "concerns"about the majorityissue,but still nothing about a changein the essential nature of the employing enterprise. Henever denied that USG is a legal successor to Conwed atthe plant (McDonald is an experienced labor counsel.When called by his law partner (Tr. 223) as a companywitness he testified (Tr. 163), "I'm . . . the senior laborlaw partner in the firm.") He took the position on thestand (Tr. 193) that he never reached a conclusionwhether USG is a successor. USG ACOUSTICAL PRODUCTS7Now in the Company's brief (signed by the trial coun-selmember of McDonald's law firm) the Company notonly disputes the Union's majority status, but it also con-tends that USG implemented changes in the organizationand operation of the plant that substantially changed thenature and character of the employing enterprise. It con-tends in the brief (at 44) that "the record compels a con-clusion that the Cloquet plant did not have a 'substantialcontinuity of the business enterprise' when it resumedoperationsunder USG."2. Successorship criteriaAs recentlyheld inNLRB v. Fall River Dyeing Corp.,775 F.2d 425, 429 (1st Cir.1985) (fns.omitted), cert.granted 106S.Ct.2243 (1986),on irrelevant factual,"substantial and representative complement,"and "con-tinuing demand"issues 50U.S.L.W. 3524 (1986),enfg.272 NLRB839 (1984):In determining whether an employer must recog-nize and bargain with a union that has representedthe employees of the former employer, "the Boardlooks to the totality of the circumstances to deter-mine whether there has been a substantial and mate-rialalteration in the employing enterprise." Inmaking this determination, the Board considers vari-ous factors, among them [a] the percentage of em-ployees who were employed by the previous em-ployer, [b] the extent to which their former supervi-sors have been retained, [c] the identity of skillsused and functions performed by the employees, [d]the continuation of the business in the same physicalfacilitywith the same or similar equipment, [e] thecontinuity of products sold or services rendered,and [f] the identity of the customers. Significantchanges inthe scope of the new employer's businessare to be considered, but alone they do not negatethe possible successorship status of the new busi-ness.The critical inquiry is whether any changes in op-eration have significantly altered the employees' work-ing conditions, the employment relationship, and corre-spondingly, the employees' expectations and needs withregard to representation.[Emphasis added.]Similarly, inNLRB v. Jeffry Lithograph Co.,752 F.2d459, 466 (9th Cir. 1985), enfg. 265 NLRB 1499 (1982),the court held that "the law focuses on whetherbusinessoperations, 'as theyimpinge on union membership[empha-sis added],remain essentially the same after the transferof ownership' [citingNLRB v. Hudson River Aggregates,639 F.2d 865, 869 (2d Cir. 1981) andElectricalWorkersIUE v. NLRB,604 F.2d 689, 694 (D.C. Cir. 1979)].Standing alone, the magnitude of change is irrelevant.Unless the changes affect employees'attitudestowardrepresentation, they do not undermine the presumptionthat the old union should bargain with the new employ-er."The court also citedRanch-Way, Inc.,183NLRB1168, 1169 (1970), in which the Board held: "The keytest in determining whether a change in the employingindustry has occurred is whether it may reasonably beassumed that, as a result of transitional changes,the em-ployees' desires concerningunionizationhas likely changed."(Emphasis added.)In the often-cited Zim 'sIGA Foodliner v. NLRB,495F.2d 1131, 1140-1141 (7th Cir. 1974), cert. denied 419U.S. 816 (1974), enfg. 201 NLRB 905 (1973), the courtheld, citingNLRB v. Armato,199 F.2d 800, 803 (7th Cir.1952): "Substantial changes in the employing industrymay be expected toalter employee expectations and needs,therebychanging employee sentiment with respect to repre-sentation."(Emphasis added.) The courtagreed,howev-er, that the changes accompanying the business transfer(from national grocery chain to individual supermarket)were unlikely "tosignificantly affect employee attitudes."In C.G.Conn, Ltd.,197 NLRB 442, 447 (1972), enfd.mem. 474 F.2d 1344 (5th Cir. 1973), the purchaser hiredfewer than a majority of the predecessor's employees,but a majority of those hired had been in the bargainingunit.Itwas held that "The fact that they found them-selves fewer in number than before warrantsno implica-tion that they no longerdesired theunion to representthem[emphasisadded]," following the language of thecourt inNLRB v. Armato,above at 803. "Moreover, herethe former . . . employees were undoubtedlylooking totheUnion to protect, or reclaim, their jobs in the plant."(Emphasisadded.)3.Preliminary findingThe Company's brief ignores the "critical inquiry" ofwhether changes in operation, which alter working con-ditions and the employment relationship, significantlyalter "the employees' expectations and needs with regardto representation." It cites evidence of various changes inthe organization and operation of the plant that, even ifthey altered bargaining unit employees' working condi-tions or the employment relationship, apparently wouldhave minimal if any effect on the employee attitudestoward representation.At USG all department superintendents answer direct-ly to the plant manager, whereas at Conwed several de-partments answered directly to the St. Paul headquarters.These were the personnel, accounting, and customerservice departments, none of which employed any bar-gaining unit personnel. (Tr. 142-143, 319, 323, 427.) Inote, however, that the Conwed personnel departmentmanager had a "dotted line relationship" to the plantmanager(Tr. 29, 294).The Conwed transportation department (employing nobargaining unit employees) is replaced by USG's centralcorporate transportation department in Chicago. Now atthe Cloquet plant only one person coordinates outboundtraffic and an office clerk checksincomingtraffic.Nei-ther of them is a bargaining unit employee. USG contin-ues to use contract haulers, using so-called vendor truck-ers exclusively. (Tr. 63, 323-324, 393; R. Exh. 17.)The entire purchasing function has been eliminated atthe plant level. Conwed had a purchasing departmentemploying about four or five employees (none in the bar-gaining unit). Now the purchasing is done at the Chicagoheadquarters, with only a few people in Cloquet releas-ing purchase orders. (Tr. 320, 324; R. Exh. 31.) 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt Conwed the production control manager worked inSt. Paul, handling "order correspondence and passing oninformation for scheduling" (Tr. 325-326). At USG theproduction control department (with no bargaining unitemployees) works under the plant manager (G.C. Exh.5).The Company contends in its brief (at 44) that theseorganizational changes "significantly affect theworkforce," but it does not suggest how they might affect thebargaining unit employees' attitudes toward, or their ex-pectations and need of, representation.The Company's brief contends (at 45, see also 17-20,22, 32) that the "eliminationof the blanket products de-partment, which employed 140 employees," had "a sig-nificant impact on the work force." It also contends (at29, 44, 46) that contracting out three shipping depart-ment jobs (covering loads with plastic and canvas) andanother shipping job (driving a spotting tractor, retriev-ing the empty trailer from the yard, and removing theloaded trailer to the yard for Conwed's "contracthauler" to come and pick up) "also has a direct impacton the Cloquet work force" (Tr. 61-63, 95-97, 393).Again, it offers no suggestion how these changes mightaffect employee attitudes about representation. Clearly,the "mere diminution in the employee complement of thebargaining unit does not relieve the successor of his dutyto bargain."Zim's IGA Foodliner v. NLRB,495 F.2d at1141.The brief also fails to suggest how changes planned tobe implemented a few weeks or a year or more laterwould have a substantial effect on the bargaining unitemployees' expectations and need of representation. TheCompany admits in its brief (at 33) that "USG had hireda full complement of employees" when Company Attor-ney McDonald received (on 9 October) the Union's 7October bargaining request. Yet it cites the followingsubsequent changes.In late October or in November the Company added12 jobs when the work on fabric-covered wall and ceil-ing panelswas brought from the Ladysmith plant (Tr.33, 49-53, 118, 344, 355-361, 368, 418). In March 1986,about 5 months after the full employee complement wasreached, the plant received heavy steel "fissure" rolls fora pattern change. The purpose was to enable USG toservice its ceiling tile customers nationwide with thesame products from either the Cloquet or its Greenville,Mississippi plant (Tr. 113, 118, 138-139, 368-369, 424).The Company installed new "man lifts" in the mainte-nance department (one in November and two in late De-cember or early January 1986, with possibly a fourthpurchased) at a total cost of "probably around $100,000,"formore efficiency and safety (Tr. 370-371). About ayear after the full employee complement was hired,probably sometime in late 1986, the Company planned toadd a third perlite expander (without increasing the pro-duction work force) at a cost of about $1 million, to in-crease the perlite content of the ceiling tile (Tr. 120-121,144, 151-152, 372-378, 381-382). After about 2 years,sometime in the summer or fall of 1987, the Companyplanned to convert the second and third dryers entirelyto gas at a cost of about half a million dollars and then toreplace thelarge steamboilerwitha smaller packageboiler (Tr. 121-122, 144-145, 152, 378-383, 424-425).Regarding these subsequent changes at the plant, theCompany argues in its brief (at 43) that the Board "doesnot confine itself to viewing the facts solely as they exist-ed at the time of the transfer." It citesGalis EquipmentCo., 194 NLRB 799 (1972) (purchaser's employee com-plement on beginning operations "only a temporary ex-pedient" to finish the predecessor's work in progress).The brief later citesGeorgetown StainlessMfg. Corp.,198NLRB 234, 237 (1972) (the purchaser "engaged in a dis-tinctly different operation" and its "initial continuation"inthepredecessor'sgeneral type of manufacturing"merely a temporary expedient"). Both cases are clearlydistinguishable.Although I have taken all this evidence into consider-ation, I find that it has little bearing on the issue ofsuccessorship at the ceiling tile plant.4.Application of successorship criteriaa.Percentage employees employed by previousemployerOn 9 October, when the Company received theUnion's 7 October renewed bargaining request, it admit-tedly employed a full complement of employeesin an ap-propriate unit:All hourly paid nonsupervisory production andmaintenance employees of USG Acoustical Prod-ucts Company at its Cloquet, Minnesota facility; ex-cluding employees in the following job classifica-tions:General,EngineeringandMillOffices;Sample Department; Quality Control Department;Development Department, except in pilot plants;Guard and Security Forces; and Contract Service,such as General Office Janitorial.On this date, as found, a clear majority of nearly 62percent (181 of the 292 employees in the unit) wereformer Conwedbargainingunit employees. (The partiesstipulated (Tr. 608-609) that the seven working foremenwere then nonsupervisory bargaining unit employees.)The Company contends in its brief (at 54, 57, 63) thateither 35 of these former Conwed bargainingunit em-ployees (those who worked in the blanket products oper-ation) or 41 of them (those with the least seniority underthe "constructive bumpee" theory) should be regarded asnew, not former, employees. Their exclusion from thenumber of 181 former employees would reduce thenumber to 146 (50 percent of the 292 unit employees on9 October or 140 (47.9 percent).In makingthis conten-tion the Company disregards whether these former em-ployees had an expectation, desire, or need ofrepresenta-tion and whether they, like the employees in C. G.Conn, Ltd.,197 NLRB at 447, "were undoubtedly look-ing to the Union to protect, or reclaim, their jobs in theplant." Having found both theories for excluding them tobe frivolous, I reject the contention.The Company also makes a contention-never ad-vanced by Attorney McDonald (Tr. 220, 222)-that twoother former employees should not be counted becauseS-2227020008(00)(31-OCT-89-05:04:15)F0610 04/26/87 USG ACOUSTICAL PRODUCTSthey retired (during the week of 5 August when all thebargainingunit employees were terminal ed). The em-ployees, John Corrigan and Chester Haataja, retired 6and 8 August to take advantage of the 20-year-serviceearly retirement under the Conwed retirement plan, enti-tling them to prorata vacation pay and health and life in-surance policies (Tr. 291, 531, 851-856;R.Exh. 16). Asomewhatsimilarcontentionwas made inNLRB v.Band-Age, Inc.,534 F.2d 1, 5 (1st Cir. 1976), cert. denied429 U.S. 921 (1976), enfg. 217 NLRB 449 (1975), inwhich the former employer had discharged the employ-ees and giventhem severance pay. Their new employercontended that their prior union representation "is no in-dication that they, after discharge! (with severance pay)necessarilymaintained union tiesor continued unionmembership." The court rejected the contention, holdingthat although "discharge and severance pay obviouslysignalthe end of employment, they may have little bear-ing oncontinuedrelianceon a unionfor representation."(Emphasis added.) Here the Company was aware thatthe two former employees, after their early retirement,had sought reemployment at the plant, the same as otherunit employees. Their USG employment applicationsstated (Tr. 288) "plant shutdown" and "sale of Conwed"as their reasonsfor leaving Conwed. As formerbargain-ing unit employees who were terminated with the otherConwed employees, they presumably would have thesame interestas the other former employeesin union rep-resentation.I reject the Company"s contention that Cor-rigan andHaataja should be excluded as new employeesand find that they should be treated the same as otherformer Conwed employees and included in the count.The Union contends (1) that its August requests tobargain werecontinuingrequests,(2) thata representativecomplementof employees was working when USG hiredits principal work force full-scale startup operations on 3September, (3) that the successorship criteria should bemeasuredat the latest on 18 September after over 2weeks offull resumption of operation,and (4) that on 3and 18 September it represented a majority even if the"constructive bumpees" wereexcludedfrom the count offormer employees. (On 3 September, when 222 employ-ees constituted76 percentof what became a full comple-ment of 292 employees, there were 155 former employ-ees (69.8 percentof the 222), and 123 (55 percent) if the32 low-seniority employees were excluded, or 125 (56.3percent) if the 30 former blanket products employeeswere excluded (seeR.brief at (50).On 18 Septemberwhen 246 employees constituted84 percentof a full com-plement,there were 172 former employees (69.9 percentof the 246), and 134 (54.5 percent) if the 38 low-seniorityemployees were excluded or 136 (55.3 percent) if the 36former blanket products employees were excluded (seeR. Br. at 61).) I find it unnecessary, however, to rule onthese contentions because the Union clearly representeda majority of the USGbargainingunit employees on 9October, the date the Company received the Union's re-newed bargaining request aftera full complementof em-ployees had been hired9b.Extent to which employees' former supervisors wereretainedAll 34 of the superintendents and supervisors over the4 departments in which the 292 bargaining unit employ-ees worked on 9 October were former Conwed person-nel (G.C. Exhs. 5 and 6, R. Exh. 17). These included asuperintendent in each of the 4 departments and 15 su-pervisors (foremen and other supervisors) in the boardfinishing department, 9 supervisors in the board mill, 4supervisors in the engineering (maintenance and powerplant) department, and 2 supervisors in the warehouse(assumingthatRalph Anderson was supervisory as theCompany contends). All of them were former membersof Conwed's supervisory staff except eight of the shiftforemen and Anderson, who had been nonsupervisoryConwed bargaining unit employees.In the remaining 5 departments, in which none of thebargainingunit employees are employed, 14 of the 18 su-perintendents and supervisors were former members ofConwed's supervisory staff: 1 of 3 in personnel, 2 of 4 inthe office, 4 of 4 in production control, 4 of 4 in productdevelopment, and 3 of 3 in quality control. Only theplantmanagerand a department superintendent and su-pervisor in personnel and in the office were not hold-overs from Conwed.Thus, all the supervision over the bargainingunit em-ployees and 90 percent of the totalmanagement and su-pervision (48 of the 53) were holdovers from Conwed.c. Skills used and functions performed by employeesThe production employees resumed producing thesame ceiling tiles,using thesameskills as the Conwedceiling tileemployees had used (Tr. 41-49, 54, 57-59, 94-95, 424). The maintenance employees continued to per-form the same electrical, filing, instrument, machinist,millwright, pipefitting, tinsmith, and welding work aspreviously done by Conwed craftsmen, although theyare allconsideredmechanics who can be assigned tomore than one skill, if qualified (Tr. 123-124, 385-390,396-413). There is no evidence that any of them receivedany specialtraining,apart from these assignments, to per-form multiple crafts."There are a few designations over and above a me-chanic," such asan electricianand machinist (Tr. 385).The mechanic-electricians (R. Exh. 41) are regularly as-signed to the electric shop as before, but they are nowpermitted to do mechanical, welding, and tinsmith work."They don't necessarily normally do that because wehave enough electrical work for them." (Tr. 386, 405-407, 435-436.) The machinists work in the same machineshop as before, doing precision machine work, buildingand repairing shafts, and building equipment that is spe-cially designed by the engineers. They "are capable ofbeing used as millwrights if they didn't have anything todo," but they are "very busy." (Tr. 389.) I note that agreater flexibility in the assignment of craft employeeshad begun a yearearlier in1984 when Conwed beganpermittingmillwrights, tinsmiths, and pipefitters to dowelding,using anoxyacetylene torch as a tool of trade,heating, cutting, and burningmetal(Tr. 428-429, 434). 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe productionemployees are permittedto domainte-nancework muchmore than they were permitted before(Tr. 328-329, 390-391, 420-421), and their cross-trainingisdifferent.At Conwedemployees are bumped into dif-ferent jobs and departments and received training ac-cording to their seniority,butUSG givesemployeesmore cross-training,without regard to seniority(Tr. 383-385).Thus,when the Company resumed production in earlySeptember,both theproduction and maintenance em-ployees continued to use the same skills and performedthe same functions as before,although joboverlappingoccurred.d.Continuationof businessinsamephysicalfacilitywith same or similar equipmentThe Company purchasedthe entire ceiling tile plant atCloquet and all the ceiling tile equipment,which is listedin a 141-page computer printout in exhibit B of the AssetPurchase Agreement(R. Exh.1). In early September itresumed productionof theceiling tile in the same plantwith the same equipment.e.Continuityof productssold or services renderedAfter resuming 25 production, the Companycontinuedto manufacture the same ceiling tile as before.InMarch1986, after about 6 months,itreceived equipment toenable it to change patterns to match those produced initsGreenville plant.f.Identity of customersThe Company took over the Conwed ceiling tile oper-ation as a going business.It acquired Conwed's customerlist and unfilled ceiling tile orders(Tr. 568,588) and pur-chased all Conwed'saccounts receivable(R.Exh. 1,Exh. F)and Conwed's salesmen cars in 21 States, fromMassachusetts to California(R. Exh.1,Exh. B).Between9 August and early September when it resumed produc-tion,it shipped about 400,000 ceiling tiles from the plantinventory that it had purchased from Conwed (Tr. 588).For former Conwed customers who had not establishedUSG credit, it continued to make direct shipments tothem on the payment of cash(Tr. 580, 589).The Company,however,changed its marketing strate-gy from selling directly to small as well as large contrac-tors and distributors,to selling more through major dis-tributors and to larger accounts to avoid credit problems.Although it supplied most contractors through the dis-tributors,the Company continued to make shipments di-rectly to a total of 290 former Conwed customers whoobtained approved USG credit.(Tr. 126,128-132, 146,153-154,157-158,568-575, 584-586,589-590,596;R.Exhs.2, 3, and 40.) The Company continued to sell tothe same customer market across the nation,but it con-centrated its sales by selling mostly to larger contractorsand through distributors.Thus all six of these factors for determining successor-ship indicate that there was a "substantial continuity ofthe business enterprise,"as that requirement is stated bythe Board inSpencer Foods,268 NLRB 1483,1484-1485(1984), discussed below.Now, looking to the totality ofthe circumstances,I consider other changes in the oper-ation to determine whether the employees'working con-ditions have been so significantly altered that the em-ployees'expectations,desires,or need of representationhas likely changed.g.Other evidenceThe Companypaid lower wages(not mentioned in itsbrief), had fewer job classifications,eliminated seniority,and had compulsory overtime(instead of assigning over-time by seniority) (Tr. 394-395, 624-625; G.C. Exh. 3 pp.46-51; R.Exhs.41 and42).The dayworkers had anunpaid instead of a paid 30-minute lunchperiod (Tr. 67).Two maintenance supervisors were moved from the en-gineering department,one to the board finishings depart-ment and the other to the board mill(G.C. Exh. 5, R.Exh. 17),and some of the maintenance employees wereassigned to those departments, "decentralizing"the main-tenance to that extent(Tr. 122, 327-328, 416-417). TheCompany assigned three shift foremen under each gener-al foreman in the board finishing department and boardmill.Conwed had assigned one shift supervisor and twoworking leaders under each general supervisor in boardfinishing and four shift supervisors as well as leadersunder the general supervisor in the boardmill. (G.C.Exhs.3, p. 47,and 5;R. Exh.17;Tr. 326, 414-416, 433-434.)At Conwedone personnel employee handled thescheduling of all employees,and seniority was followedwhen layoffs were necessary.At USG theshift supervi-sors schedule the employees and because of more flexibleassignments (and presumably more business)no full-timeemployees have been laid off.(Tr. 391-393, 432.) USGcontracts out more work in the absence of any contrac-tual restrictionsthat Conwedhad in its agreement withthe Union(Tr. 323-324, 394, 432-433).Such changes as these would affect the employees'working conditions.Ifind,however,that they did notsignificantly alter the former employees'expectations,desires, or need of representation.In fact,several of thechanges would appear to enhance their interest in retain-ing union representation-particularly the lower wages,the elimination of seniority,the compulsory overtime,the loss ofa paidlunch period,and the contracting outof work,aswell as the loss of other contractual itemssuch as the grievance-arbitration procedure(G.C. Exh. 3,R. Exh. 42).5.Contentions and concluding findingsThe GeneralCounsel contends that the Company "hascontinued the employing industry substantially asConwed hadoperated it"; that it"has been successor toConwed fromthe time it employed a representative com-plement of employees.. .in late September";and that,as a successor,it"inheritedConwed's obligation to bar-gain withthe Unionas the representative of its produc-tion and maintenance unit."The Unioncontends that,based on the successorship criteria, USG is clearly a suc-cessor employer. It further argues that although a findingof bad faithisnot necessary for finding an unlawful re-fusal to bargain,theCompany'sfarfetcheddefenses USG ACOUSTICALPRODUCTS11"clearly evidence a blatant lack of good faith for USG'sone-year-old refusal to bargain"with the Union.The Company contends that there is no substantialcontinuityof theemploying enterprise.It relies primarilyon the Board's decisions inGeorgetown StainlessMfg.Corp.,198 NLRB 234 (1972) (found above to be clearlydistinguishable);Cagle's Inc.,218 NLRB 603 (1975) (in-volving a bankruptcy); andSpencer Foods,268NLRB1483, 1485 (1984), revd in relevant part 768 F.2d 1463,1474 (D.C. Cir.1985) (the court finding the operationalchanges instituted after the hiatus not to be"so substan-tialas to affect employee attitudes toward representa-tion").Ifind that,like the Board's decisions inGeorge-town StainlessandCagle's,itsdecision inSpencer Foods(involving a hiatus in operations lasting almost a yearand a half)is clearly distinguishable.As found,the Company continued to operate the ceil-ing tile plantwith (a) a clear majority of former Conwedbargaining unit employees,who (b)worked under thesame or promoted supervisors,(c) using the same skillsand performing the same functions, (d) in the same plantwith the same equipment, (e) producing the same ceilingtiles,which(f) continued to be sold to the same custom-er market,and (g)the changes in working conditions didnot significantly alter the former employees'expecta-tions, desires, or need of representation.I conclude, afterapplying the Board's traditional criteria and consideringthe totalityof thecircumstances,that there has been asubstantial continuity in the employing enterprise andthat the Company is a successor to Conwed at the Clo-quet ceiling tile plant.The Companyadmits that on 9October,when it received the Union's 7 October re-newed bargaining request,it employed a full complementof employees.As found,the Union represented a clearmajority of the bargaining unit employees on that date,and the Company refused to bargain although it admit-tedly did not then have a good-faith doubt of the Union'smajority status.I therfore find that on and since 9 October 1985 theCompany has unlawfully refused to recognize and bar-gain with the Union,thus violating Section 8(a)(5) and(1) of the Act.C. Bargaining Order AppropriateOn 21 and 22 November (6 weeks after USG unlaw-fullywithheld recognition from the Union on 9 October)theCompany held employee communication meetingswith the bargaining unit employees.At the end of eachof the meetings the plant manager announced an employ-ee survey and left the room.Then Personnel Superin-tendent Jerry Ray explained to the employees that theCompany was giving them a chance to evaluate USG asa place to work and to indicate how they felt the oper-ationwas going. Ray and a personnel employee passedout questionnairesto beanswered,without signatures,and left in an open box at the front of the room, whileRay and the assistant remained in the room(Tr. 755-757,772, 784).Based on this employee survey, the Company nowmakes the following contentions in its brief(at 2, 58-59):Even if USGwere a successor employer, a bar-gaining orderwould be whollyinappropriate herein the face of anoverwhelming employee opposition totheUnion.In response to one of the questions in asurvey administered by the Company to Cloquetemployees in November 1985, over 79%of the em-ployees stated that theydid not need a union at theplant.. . . An overwhelming majority of the employ-ees, in response to the Company's attitude surveystated that theydid not need a union to representthem.Suchoverwhelming opposition to theUnioncasts serious doubt on the Union'smajority status,particularlywhere that status is based exclusivelyon a claim of successorship.... To impose a union on the employees on thebasis of a union's claimof majoritystatus, in theface of suchoverwhelming evidence that the employeesdo not want union representation,would be contraryto the purpose of the Act. .. .In any event,a bargainingorder wouldbe inap-propriate here,where anoverwhelmingmajority ofthe employees have expressed opposition to the Union.[Emphasis added.]Evidence of this so-called overwhelming employee op-position to the Union consists solely of employee an-swers to the second of the following two questions onthe questionnaire(R. Exh. 45):7.Do you feel free to tell your supervisor aboutany problems or complaints that you may have re-garding your job?8.Do you feel you need a union to express yourviews to the Company?There were no questions directly asking if they favoredor opposed the Union,if they wanted or needed a unionto represent them in collective bargaining,or if theywanted toworkunder a union agreement(as a majorityof them had worked before).There was no announce-ment of such a purpose.Question 8 was obviously ambiguous. After askingeach employee in question 7 if "you feel free to tell yoursupervisor about any[job] problems or complaints," theCompany asked in question 8 whether"you feel youneed a union to express your views to the Company."The Company did not specify whether it referred to aneed for a union to express"your [individual]views" onany job problems or complaints,as in the precedingquestion,or to a need for a union to express"your views[as employees]"on working conditions generally. Givenonly a yes or no choice, many employees may have an-swered no to question 8, but still wanted union represen-tation for collective action,arbitration,job protection, orthe negotiatifbn of a collective-bargaining agreement inthe hope of regaining higher wages,lost benefits, etc.As held inPremium Foods v. NLRB,709 F.2d 623,630-631 (9th Cir. 1983) (fns. omitted), enfg. 260 NLRB708 (1982): 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA successoremployer may rebut the presumption[of continued majority status] and refuse to bargainwith the previously recognized union only if he canshow that the Unionin fact no longer represents amajority of the members of the bargaining unit, orthat he has a reasonable good faith doubt of majori-ty support. . . .A good faithdoubt must be reasonable and sup-ported by objectiveconsiderations....Evidencewhich raises only an ambiguousinference of loss ofmajority support is not sufficient. . . .The fact that four [of eight] employees asked forwithdrawal cards is, at best, equivocal. . . . Even ifa request for withdrawal indicated that the employ-ee no longer wished to be a member of the Union,itdoes not necessarily indicate that he no longerwished to be represented by it. [Emphasis added.]Similarly here, contrary to the Company's contentions,the fact that 79.5 percent of the employees checked the"No" answer to the equivocalquestion8 did not neces-sarily indicate that a majority of them didnot want aunion in the plant or that "an overwhelming majority ofthe employees have expressed opposition to the Union."Moreover, a bargaining order is appropriateeven as-suming(1) that the employee survey was conducted in anoncoercive manner (despite the limited secrecy safe-guards and the presence of the personnelsuperintendentand his assistant in the room), (2) that in answering ques-tion 8 the employees were aware they were voting for oragainst unionrepresentation at the plant, and (3) that on21 and 22 November an overwhelming majority of theformer and new employees were opposed to union repre-sentation (which I consider unlikely). The Company's"duty to bargain as a successor employer aroseat a time[9October] when [the Company] had no objective basisto support its [belated]claim" that it doubted the Union'smajority status.FirstFood Ventures,229 NLRB 1228,1230 (1977). As held inNLRB v. Fall River Dyeing Corp.,775 F.2d at 433, "once it has been determined that anemployer has unlawfully withheld recognition of an em-ployees' bargaining representative, the employer cannotdefend against a remedialbargainingby pointing to anintervening loss of employee support for the union whensuch loss of support is foreseeable consequence of theemployer's unfair labor practice [citingFranks Bros. Co.v.NLRB,321 U.S. 702, 702-705 (1944)]." I find that anyloss of the Union's majority support wasa foreseeableconsequence of the Company's refusal since9 October torecognize and bargain with the Union.Accordingly, I find thata bargainingorder is appro-priate.CONCLUSIONS OF LAWBy refusing on and since9 Octoberto& cognize andbargain withthe Union,the Company engaged in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and(7) of theAct.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent,USG Acoustical Products Company,Cloquet,Minnesota,itsofficers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with United PaperworkersInternational Union,AFL-CIO, CLC and Local No. 158as the exclusive representative of the employees in thebargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)On request,bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and, if an understanding is reached, embody the un-derstanding in a signed agreement:All hourlypaid nonsupervisory production andmaintenance employeesof USGAcoustical Prod-ucts Company at its Cloquet,Minnesota facility; ex-cluding employees in the following job classifica-tions:General,EngineeringandMillOffices;Sample Department;Quality ControlDepartment;Development Department, except in pilot plants;Guard and Security Forces;and Contract Service,such as GeneralOfficeJanitorial.(b) Post at its facility in Cloquet,Minnesota,copies ofthe attached notice marked "Appendix."4 Copies of thenotice, on forms provided by the Regional Director forRegion 18, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.3 If no exceptions are filed as providedby Sec 102.46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses-4 If thisOrder isenforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board " USG ACOUSTICAL PRODUCTS(c)Notify theRegional Director in writingwithin 20days from the date of this Order whatsteps the Re-spondenthas takento comply.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board hasfound that weviolated the NationalLaborRelationsAct and has or-dered us to post and abide by this notice.WE WILL NOTrefuse to bargain with United Paper-workers InternationalUnion, AFL-CIO, CLC and LocalNo. 158 as the exclusive representative of the employeesin the bargaining unit.13WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL,on request,bargain with the Union and putinwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All hourly paid nonsupervisory production andmaintenance employees of USG Acoustical Prod-ucts Company at its Cloquet, Minnesota facility; ex-cluding employees in the following job classifica-tions:General,EngineeringandMillOffices;Sample Department;Quality ControlDepartment;Development Department,except in pilot plants;Guard and Security Forces; and Contract Service,such as GeneralOfficeJanitorial.USG ACOUSTICAL PRODUCTS COMPANY